Dear Mayor Smith:
You have asked this office to advise whether Act 557 of the 1974 Regular Legislative Session requires all members of the Zachary Municipal Employees Civil Service Board to reside in and be registered voters of the City of Zachary in order to be eligible for membership on the Board. Our response is "yes".
Section 3 Subpart (B) of Act 557 creates the Zachary Municipal Employees Civil Service Board and states in pertinent part:
  To be eligible for appointment to or for service as a member of the board a person shall be a citizen of the United States of America, a resident of the city of Zachary for at least five years next preceding such appointment and shall be, at the time of his appointment, a qualified registered voter of a municipality. . . . .
It is axiomatic that a member of the Board must maintain the qualifications of office in order for him to continue to be eligible to serve. This determination is applicable to those members of the Board elected from the membership of the classified service employees.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                       CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                     BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL